Judgment unanimously affirmed. Memorandum: Defendant was convicted following a bench trial of two counts of endangering the welfare of a child (Penal Law § 260.10 [1]). Her sole contention on appeal is that Supreme Court erred in admitting prior consistent statements of the infant victim (see generally, People v McDaniel, 81 NY2d 10, 16; People v McClean, 69 NY2d 426, 428). Although defendant preserved that contention for our review by a timely objection, this was a bench trial, and the Trial Judge is presumed to have considered only competent evidence in reaching the verdict (see, People v Clinkscales, 277 AD2d 930; People v Limpert, 186 AD2d 1005, lv denied 81 NY2d 764; People v Livingston, 184 AD2d 529, 530; People v Mann, 172 AD2d 1010, 1010-1011, lv denied 78 NY2d 969). There is no basis in this record to conclude that the court did otherwise (see, People v Clinkscales, supra; People v Concepcion, 266 AD2d 227, lv denied 94 NY2d 917). (Appeal from Judgment of Supreme Court, Monroe County, Ark, J. — Endangering Welfare Child.) Present — Pigott, Jr., P. J., Pine, Hayes, Scudder and Lawton, JJ.